Citation Nr: 0624967	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss of the left ear.

3. Entitlement to service connection for major depressive 
disorder with alcohol abuse in remission.

4. Entitlement to service connection for bilateral 
tarsometatarsal degenerative arthrosis.

5. Entitlement to service connection for left 
acromioclavicular joint degenerative changes 
(osteoarthritis).

6. Entitlement to service connection for status post non-
displaced tibial plateau fracture of the left knee.

7. Entitlement to service connection for arthritic changes of 
the cervical spine.

8. Entitlement to service connection for peripheral vascular 
disease.

9. Entitlement to the assignment of a higher initial 
disability evaluation for diabetes mellitus, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1963 to July 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 
Because the veteran has disagreed with the initial rating 
assigned for his diabetes mellitus, the Board has 
recharacterized the claim as reflected on the title page. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Additional evidence was received at the Board in June 2006, 
absent a waiver of consideration of the evidence by the 
agency of original jurisdiction (AOJ). The evidence is not 
pertinent to the issues on appeal and primarily pertains to 
medical evidence regarding other potential claim(s). As a 
result, the Board will continue with adjudication of the 
issues on appeal. 38 C.F.R. § 20.1304 (2005).  However, in 
this paperwork from the veteran, he reports that he has 
developed cardiac and thyroid problems.  In an Addendum to VA 
examination dated in September 2005, the diagnoses include 
coronary artery disease that was as likely as not to be 
secondary to diabetes.  These matters are referred to the RO 
for appropriate action.  

The issues of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD and service connection for hearing loss 
of the left ear and peripheral vascular disease are addressed 
in the REMAND portion of the decision below, and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1. A rating decision dated in October 1968, denied the claim 
of service connection for hearing loss of the left ear; the 
October 1968 rating denial is the last final disallowance of 
the claim. 

2. The claim of service connection for left ear hearing loss 
is reopened based on consideration of new law and regulations 
in effect since the last denial.

3. The major depression with alcohol abuse in remission is 
not shown during service is first reported many years after 
service; there is no medical evidence linking major 
depression to military service.  

4.  Bilateral tarsometatarsal degenerative arthrosis is not 
shown during service and is first reported many years after 
service limited to the left foot; there is no medical 
evidence linking bilateral tarsometatarsal arthrosis to 
military service.

5.  A chronic left shoulder disability, to include left 
acromioclavicular joint degenerative changes (osteoarthritis) 
is not shown during service or to a compensable degree within 
one year of service nor is there medical evidence that links 
left acromioclavicular joint degenerative changes 
(osteoarthritis)  to the veteran's period of military 
service.  

6.  The status post non-displaced tibial plateau fracture of 
the left knee is not shown during service nor is there 
medical evidence that links a non-displaced tibial plateau 
fracture of the left knee to the veteran's period of military 
service.  

7.  A disability of the cervical spine to include arthritic 
changes of the cervical spine are not shown during service or 
to a compensable degree within one year of service nor is 
there medical evidence that links a disability of the 
cervical spine, including left acromioclavicular joint 
degenerative changes (osteoarthritis)  to the veteran's 
period of military service.

8.  The diabetes mellitus does not require regulation of 
activities.  


CONCLUSIONS OF LAW

1.  The October 1968 rating decision denial of service 
connection for left ear hearing loss is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for left ear hearing 
loss. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

3.  Major depression with alcohol abuse in remission was not 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

4.  Bilateral tarsometatarsal degenerative arthrosis was not 
incurred in or aggravated by military service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

5.  Left acromioclavicular joint degenerative changes 
(osteoarthritis) were not incurred in or aggravated by 
military service; nor may service incurrence be presumed. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

6.  Status post non-displaced tibial plateau fracture of the 
left knee was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  

7.  Arthritic changes of the cervical spine were not incurred 
in or aggravated by military service; nor may service 
incurrence be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).  

8.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for Hearing Loss of 
the Left Ear

A rating decision dated in October 1968 denied the claim of 
service connection for left ear hearing loss. The evidence at 
the time of the October 1968 rating denial included the 
veteran's service medical records that showed that upon 
service entrance on audiometric testing, one test revealed an 
elevated hearing level of 35 decibels (ASA units, converted 
to ISO units) in the left ear, at the frequency of 4000 
Hertz.  At service discharge a level of 45 decibels at 4000 
Hertz was reported.  

In the October 1968 determination, the RO concluded that 
while left ear hearing loss was shown at induction, it was 
not aggravated beyond its natural progress.  The veteran was 
contemporaneously notified of the rating denial and an appeal 
was not filed.  The October 1968 rating denial is the last 
final disallowance of the claim.  



Analysis   

The October rating denial of service connection for left ear 
hearing loss is final.  The veteran has attempted to reopen 
service connection for left ear hearing loss in a claim 
received in November 2000.  Generally, to reopen a claim that 
is final, new and material evidence is required. 38 U.S.C.A. 
§ 5108.

However, under a line of cases including Spencer v. Brown, 17 
F.3d. 368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-
2 (Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or, 
in effect, a new cause of action. Although not a new 
regulation, under 38 C.F.R. § 3.306(b), aggravation may not 
be conceded unless the preexisting condition increased in 
severity during service. This implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service. Further, 
a determination of whether a pre-existing disability 
increased in severity beyond natural progression requires 
medical interpretation. VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Considering the requirements of Colvin and implementation of 
the law and regulations regarding aggravation of pre-existing 
disabilities, the Board concludes these factors are analogous 
or equivalent to new and material evidence and sufficient to 
reopen the veteran's claim.  The claim of service connection 
for left ear hearing loss is reopened.  

II. Service Connection for Major Depressive Disorder with 
Alcohol Abuse in Remission  

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

A review of the veteran's service medical records, including 
his discharge physical examination records shows that they 
are entirely absent for any complaints, findings or diagnoses 
of a psychiatric disorder, including major depression. 

In a December 1994 VA Form 21-526, Application for 
Compensation or Disability, the veteran claimed depression.  

The VA PTSD and SSA disability examinations performed between 
January 1995 and June 2001 reveal diagnoses of alcohol 
dependence; depressive disorder not otherwise specified; 
symptoms of PTSD, not meeting diagnostic criteria; likely 
diagnosis of major depression; major depressive disorder; and 
alcohol abuse in remission. Subsequent VA clinical records 
through 2006 revealed treatment for PTSD and mild depression.

Analysis

The veteran asserts that he has major depressive disorder 
with alcohol abuse in remission that is the result of his 
military service.    

In order to establish service connection there must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury. Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records are absent for any 
complaints, findings or diagnoses referable to a psychiatric 
disorder, including major depression. Approximately 26 years 
after the veteran's period of military service, major 
depression is first reported and confirmed by medical 
findings. While current major depression disability is shown, 
the remaining threshold requirements for service connection 
are not, namely medical evidence of in-service occurrence or 
aggravation or medical evidence linking the current 
disability and service.  

The veteran also has a history of alcohol abuse that is in 
remission which is part of his claim.  The Board notes that 
38 U.S.C.A. § 1110 states that "no compensation shall be paid 
if the disability is the result of the person's own willful 
misconduct or abuse of alcohol or drugs." 38 U.S.C.A. § 1110 
(West 200); 38 C.F.R. § 3.301 (2005).  Further, an injury or 
disease incurred during active military, naval or air service 
will be deemed to have been incurred in the line of duty and 
not the result of the veteran's own misconduct . . . unless 
such injury or disease was the result of a person's own 
willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. 
§ 105 (West 2002).  

Thus, for purposes of all VA benefits requiring a service-
connected disability or death for their eligibility, 38 
U.S.C.A. § 105 precludes service connection of a disability 
resulting from alcohol or drug abuse on the basis of the 
disability's incurrence or aggravation in service or of a 
death resulting from such a disability. VAOPGCPREC 11-96 
(Nov. 15, 1996); VAOPGCPREC 2-98 (Feb. 10, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The weight of the evidence is against the veteran's claim, 
and service connection for major depression with alcohol 
abuse in remission is not warranted.


III.  Service Connection for Bilateral Tarsometatarsal 
Degenerative Arthrosis

The veteran's service medical records are entirely absent for 
any complaints, findings, or diagnoses regarding a disability 
or injury of the feet. At discharge from service the veteran 
specified in a report that he had no foot trouble.  A service 
discharge physical examination report contemporaneously 
revealed no abnormalities of the feet.  

Post-service private clinical records reveal that in April 
1985, the veteran sustained a fracture of the left foot when 
he fell from a beam at work. An X-ray revealed fractures at 
the base of the third metatarsal, and at the base of the 
second metatarsal.  
It was reported in private medical records that the veteran's 
left foot pain continued and a follow-up X-ray in March 1986 
revealed tarsometatarsal arthrosis. 

VA X-rays of the feet in February 1995 were limited to hallux 
valgus and bunions.  The bones and joints were described as 
intact. In June 1997 degenerative arthritis of the feet was 
reported by the veteran's medical history, without 
confirmation by X-ray. VA clinical records through 2006 
reveal the veteran's complaints of painful and burning feet; 
peripheral neuropathy was diagnosed.  

Analysis

The veteran contends that he has bilateral tarsometatarsal 
degenerative arthrosis that is the result of his military 
service.  

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnoses referable to any 
injury or disability involving the feet, to include bilateral 
tarsometatarsal degenerative arthrosis. The post-service 
clinical data reveals that in 1986, approximately 18 years 
after the veteran's military, and one year after fracture of 
the second and third metatarsal bones his left foot, 
sustained in a work accident, tarsometatarsal degenerative 
arthrosis was reported.  It is noted that reported the 
tarsometatarsal degenerative arthrosis was limited to the 
left foot, and was associated with a post-service work 
related injury, not the veteran's military service. In any 
event, there is no evidence of a foot disability or injury 
during service, nor is there any medical evidence linking 
tarsometatarsal degenerative arthrosis of either foot to the 
veteran's period of military service. A specific diagnosis of 
degenerative arthritis of the feet is not shown, further X-
rays of the feet in 1995 were absent for arthritis. 
Therefore, consideration of presumptive service connection 
for degenerative arthritis under 38 C.F.R. § 3.307, 3.309 is 
not available. 

The weight of the evidence is against the veteran's claim, 
and service connection for bilateral tarsometatarsal 
degenerative arthrosis is not warranted.

IV.  Left Acromioclavicular Joint Degenerative Changes 
(Osteoarthritis)

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

For certain chronic disabilities, such as arthritis, service 
connection may be presumed when such disability is shown to a 
disabling degree of 10 percent or more within one year of the 
veteran's discharge from service. 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reveal that on one 
occasion he received treatment for what was clinically 
described as "shoulder pains." The shoulder (right or left) 
that produced the complaint was not indicated. The remainder 
of the service medical records are absent for any shoulder 
complaints or findings. In a service discharge Report of 
Medical History, the veteran specified that he did not have a 
painful or trick shoulder. The discharge physical examination 
report revealed no abnormalities of the upper extremities.    

VA clinical records in September and October 1994 reveal the 
veteran received treatment for left shoulder pain diagnosed 
as chronic left shoulder tendonitis. An X-ray of the left 
shoulder revealed suspected calcific tendonitis with 
acromioclavicular joint degenerative changes.  The subsequent 
clinical data is absent for pertinent complaints or findings. 

Analysis

The veteran contends that he has left acromioclavicular joint 
degenerative changes that are the result of his period of 
active service. 

While treatment for a shoulder(s) pain complaint was reported 
in service, there is no indication as to which shoulder.  
Further, the remainder of the service medical records are 
absent for any other complaints or findings referable to a 
shoulder problem, the veteran denied shoulder problems at 
discharge. More than twenty six years after service, 
tendonitis and X-ray evidence of degenerative changes of the 
acromioclavicular joint are shown.

Based on the foregoing it must be concluded that the shoulder 
pain reported in service was not chronic if involving the 
left shoulder at all, nor is there any continuity of symptoms 
shortly after service. Left shoulder tendonitis and 
acromioclavicular joint degenerative changes are not shown 
during service or to a compensable degree within one year 
after service and are first shown many years after service, 
too remote in time to be related to service. There is 
absolutely no medical evidence that establishes a link 
between the veteran's current left shoulder disability and 
his period of military service. 

The weight of the evidence is against the veteran's claim, 
and service connection for left acromioclavicular joint 
degenerative changes (osteoarthritis) is not warranted.

V.  Status Post Non-Displaced Tibial Plateau Fracture of the 
Left Knee       
   
Service medical records are absent for any complaints, 
findings, or diagnoses referable to a left knee injury or 
disability, including a non-displaced tibial plateau fracture 
of the left knee. 

Post-service private clinical records show that in April 1985 
the veteran received treatment for a left knee injury 
sustained during a fall from a beam while at work.  An X-ray 
revealed a non-displaced fracture about the posterior aspect 
of the tibial plateau in the area of the insertion of the 
posterior cruciate ligament.   

VA and private clinical records dated in 1993 and 1994, 
reveal that the veteran received treatment for left knee pain 
with a history of a knee injury in 1992, and a past left knee 
fracture.  In September 1994, an X-ray of the knees revealed 
no abnormality.  At a VA diabetes medical examination in 
September 2005 it was reported that the veteran had burning 
and shooting pain up to the knees.  Diabetes mellitus and 
sensorimotor polyneuropathy were diagnosed.  

Analysis   
  
It is maintained by the veteran that he is status post non-
displaced tibial plateau fracture of the left knee that is 
the result of his military service.  

Service records are entirely absent for any complaints, 
findings, or diagnoses of a left knee disorder or injury.  
Post service records reveal a nondisplaced fracture of the 
left knee was sustained at work. More recently no left knee 
fracture residuals are reported on X-ray.  While the 
existence of current left knee fracture residuals is 
ambiguous, the record is definitely absent for evidence of a 
left knee injury during service or any medical evidence that 
establishes a link between current left knee disability, 
including status post non-displaced tibial plateau fracture 
and the veteran's military service.  The criteria required to 
establish service connection have not been demonstrated.  

The weight of the evidence is against the veteran's claim and 
service connection for status post non-displaced tibial 
plateau fracture of the left knee is not warranted.  

VI.  Arthritic Changes of the Cervical Spine          
 
The veteran's service medical records refer to an episode of 
treatment for back pain, not specifically the cervical spine. 
In the service discharge Report of Medical history, the 
veteran reported back pain, not specifically the cervical 
spine. The discharge physical examination report was negative 
for any abnormalities of the spine.  

A private hospital report dated in April 1988 shows that 
veteran received treatment for injuries sustained in a motor 
vehicle accident  An X-ray of the cervical spine revealed 
spur formation at the 5-6 level.  It was determined that the 
cervical spine was OK.  

VA clinical records in December 1995 show that the veteran 
was treated for cervical strain subsequent to a motor vehicle 
accident. The X-ray revealed degenerative changes of the 
cervical spine. Private records in June 2002 reveal treatment 
for severe degenerative arthritis of the neck.  

Analysis

It is asserted by the veteran that he has arthritic changes 
of the cervical spine that are the result of his period of 
military service.  

Service records refer to back complaints and treatment, but 
not specifically to a disability or injury to the cervical 
spine or neck. There is no clinical data that shows the 
veteran specifically related problems with his cervical spine 
in service. Further, medical evidence of cervical spine 
disability is not shown until many years after service.  
Arthritis of the cervical spine is not shown during service 
or to a compensable degree within one year of service, and 
there is absolutely no medical evidence that links a 
disability of the cervical spine, to include degenerative 
arthritis, to the veteran's period of military service.  The 
weight of the evidence is against the veteran's claim, and 
service connection for arthritic changes of the cervical 
spine is not warranted.

VII.  A Higher Disability Evaluation for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is currently assigned a 20 percent disability 
evaluation for diabetes mellitus under 38 C.F.R. § 4.119, 
Diagnostic Code 7913. Under Diagnostic Code 7913, a rating of 
40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.

A VA medical examination for diabetes was conducted in 
September 2005.   It was reported that the veteran was last 
hospitalized for excessive blood sugar levels in 1997.  He 
denied any hypoglycemic reaction of ketoacidosis or 
hospitalization for the same since 1997.  It was reported 
that he had tried to watch his diet and that his weight was 
stable.  He reported fatigue and lassitude due to diabetes. 
The veteran's medications reportedly included insulin. The 
diagnosis was adult onset diabetes, maintained on oral 
hyperglycemic agent and insulin. VA clinical records through 
January 2006 reveal follow-up treatment for diabetes and 
diabetic retinopathy.  

Analysis

The veteran contends that his diabetes mellitus is far more 
disabling than the current 20 percent disability evaluation 
indicates.  

Most recent clinical findings reveal subjective dietary 
consideration with weight stability.  The veteran takes 
insulin.  There is no indication of recent hospitalization 
for hypoglycemic reaction or ketoacidosis.  Nor is there 
medical evidence that the veteran's activities are restricted 
due to diabetes.  

The Board finds that the veteran's diabetes mellitus 
disability picture does not approximate the criteria 
necessary for a higher disability evaluation. 38 C.F.R. §  
4.7.  Evidence of regulation of activities due to diabetes 
mellitus is not shown. The weight of the evidence is against 
the veteran's claim and a higher disability evaluation for 
diabetes mellitus is not warranted.  



Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In February 2001, February 2003, and July 2004, VA sent 
letters notifying the veteran of the evidence necessary to 
establish service connection and increased rating claims.  
The veteran has been informed of what he was expected to 
provide and what VA would obtain on his behalf, and asked him 
to provide VA with any evidence he may have pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify.  Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims.  The duty to assist contemplates that VA will 
help the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claims. The veteran has 
also been afforded a VA medical examination to evaluate his 
service connected diabetes mellitus.  As such, VA met its 
duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

1.   New and material evidence has been received to reopen 
the claim of entitlement to service connection for hearing 
loss of the left ear, and to this extent the appeal is 
allowed.

2.  Service connection for major depressive disorder with 
alcohol abuse in remission is denied.

3.  Service connection for bilateral tarsometatarsal 
degenerative arthrosis is denied.

4.  Service connection for left acromioclavicular joint 
degenerative changes (osteoarthritis) is denied.

5.  Service connection for status post non-displaced tibial 
plateau fracture of the left knee is denied.

6.  Service connection for arthritic changes of the cervical 
spine is denied.

7.  Assignment of a higher initial disability evaluation for 
diabetes mellitus is denied.  


REMAND

The remaining claims on appeal are service connection for 
hearing loss of the left ear and peripheral vascular disease, 
and whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.

With regard to service connection for left ear hearing loss, 
the claim has been reopened by the Board.  Service medical 
records reveal that upon entry onto service the veteran had 
elevated hearing levels in the left ear, notably on one 
audiometric test 35 decibels (ASA units, converted to ISO 
units) at 4000 Hertz was reported.  "Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 dB to 20 dB, and higher threshold levels 
indicate some degree of hearing loss." Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). At service discharge a level of 45 
decibels at 4000 Hertz was recorded. Post-service audiometric 
testing, most recently performed in October 2000, reveals the 
veteran has moderate left ear hearing loss.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service. In 
order to rebut the presumption of aggravation, there must be 
clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2005).  There is a dearth of medical 
evidence that addresses whether the preexisting left ear 
hearing loss underwent an increase in severity due to the 
natural progress of the disorder or not.  In that VA may only 
consider independent medical evidence to support its findings 
the Board concludes that additional clinical information is 
necessary to determine whether the veteran's preexisting left 
ear hearing loss was aggravated by service.  See Colvin, 
supra.  

Concerning the claim of service connection for peripheral 
vascular disease, lower arterial studies in November 1995 
show that while findings did not support the veteran's 
subjective complaints of pain and burning regarding his lower 
extremities, it was reported that on the left leg there was 
very mild arterial insufficiency secondary to distal disease.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310. Secondary service connection on 
the basis of aggravation of a nonservice connected disability 
by a service connected disorder is permitted under 38 C.F.R. 
§ 3.310. Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran has diabetes which is a service connected 
disability, and while it was confirmed in a September 2005 VA 
medical examination for diabetes, that there was no evidence 
of arterial disease contributing to the veteran's lower 
extremity symptoms, the question remains whether the vascular 
disease is secondary to diabetes. Also whether the service-
connected diabetes in any way causes aggravation of the 
reported vascular disease.  Further clinical information is 
required. 

Finally, VA has not fulfilled its obligations under 38 U.S.C. 
§ 5103(a) with respect to attempts to reopen prior, final 
decisions with the submission of "new and material 
evidence" under 38 U.S.C. § 5108 as that term is defined in 
38 C.F.R. § 3.156(a).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran proper notice as 
required by the Court in Kent v. 
Nicholson, No. 04-181 (Vet. App. Mar. 31, 
2006.  Note that the veteran filed his 
claim to reopen prior to August 29, 2001, 
and should be provided with information 
under the pre-August 29, 2001, 
regulations.

2. A VA audiological and ear examination 
must be performed to determine whether the 
veteran's pre-existing left ear hearing 
loss was aggravated during his period of 
active duty. The claims folder must be 
made available to the ear examiner for 
review before the examination. In his or 
her report, the ear or ENT examiner is 
asked to indicate if the claims folder was 
available and reviewed. Following the 
review of the claims file, medical 
history, clinical evaluation of the ears, 
audiological examination, and any other 
tests that are deemed necessary, the VA 
ear or ENT examiner is asked to (a) opine 
whether:  It is as least likely as not (a 
50% or higher degree of probability) that 
the veteran's left ear hearing loss was 
aggravated during service. As to the first 
question, the examiner should note that 
aggravation is defined as a worsening of 
the underlying condition, beyond its 
natural progression, versus a temporary 
flare-up of symptoms. The examiner is also 
requested to provide a rationale for any 
opinion expressed.

3.  A peripheral vascular examination 
should be performed to determine the 
etiology of the veteran's peripheral 
vascular disease, if any, and its 
relationship to the service connected 
diabetes mellitus, if at all. The claims 
folder must be made available to the 
examiner for review before the 
examination. In his or her report, the 
examiner is asked to indicate if the 
claims folder was available and reviewed. 
Following the review of the claims file, 
medical history, clinical evaluation of 
the peripheral vascular disease, with any 
necessary associated, the examiner is 
asked to opine whether: Is it at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's peripheral 
vascular disease is proximately due to or 
caused by, or aggravated by, the veteran's 
service-connected diabetes mellitus.    

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for left 
ear hearing loss (including by 
aggravation) and peripheral vascular 
disease (with application of 38 C.F.R. § 
3.310(a), Allen v. Brown, 7 Vet. App. 439 
(1995) basis, are warranted. If the 
benefits remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


